— Order, Supreme Court, Bronx County (Dominic R. Massaro, J.), entered October *49326, 2012, which denied defendant’s CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of defendant’s motion for resentencing. Defendant’s lengthy criminal record, his unsatisfactory prison disciplinary record, and his history of absconding from drug treatment and work release outweighed the mitigating factors he cites (see e.g. People v Marti, 81 AD3d 418 [1st Dept 2011], lv denied 17 NY3d 798 [2011]). Concur— Tom, J.P., Friedman, Freedman and Feinman, JJ.